Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed on 4/30/2021.
Claims 1, 2, 4, 6-8 and 11-20 were amended; claim 9 canceled and claim 21 added. An interview held on 5/19/2021 and 5/27/2021 resulted in amendments to claims 1, 13 and 18  and cancelation of claims 8, 12 and 21. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with attorney Dan Smith on May 19th, and May 27th  2021.

	1.	(Currently Amended) A method for testing a cable modem (CM), the method comprising:
	receiving an indication of a selected query from a plurality of queries for transmission to the CM, the selected query comprising a test for determining a compliance between the CM and  a Data Over Cable Service Interface Specification (DOCSIS 3.1) ;

	receiving a response message from the CM based at least in part on transmitting the selected query;
	generating an expected response message identifying requirements for satisfying the test for determining the compliance between the CM and the DOCSIS 3.1 specification; 
	comparing the received response message to the expected response message to determine whether the received response message meets the requirements identified in the expected response message; and
	generating a report indicating a status of the CM, the status of the CM signifying whether the CM meets the requirements for satisfying the test for determining the compliance between the CM and the DOCSIS 3.1 specification  ,
	wherein, the expected response message includes an expected management information base (MIB) module, the received response message includes a received MIB module, and the expected MIB module is compared with the received MIB module to determine the compliance between the CM and the DOCSIS 3.1 specification, wherein the MIB module comprise a modulation error ratio signal quality measurement for proactive network maintenance.

	8.	(Canceled) 

12.	(Canceled)

	13.	(Currently Amended) A method for assessing a plurality of cable modems (CMs), the method comprising:
	transmitting a query to the plurality of CMs, the query comprising a test for determining compliance between the CM and a Data Over Cable Service Interface Specification (DOCSIS) 3.1;
	receiving, from one or more of the plurality of CMs, at least one response to the query;
	generating an expected response identifying requirements for satisfying a test for determining a compliance between the one or more of the plurality of CMs and DOCSIS 3.1 specification;

	 
	comparing the at least one response to the expected response to determine whether the one or more of the plurality of CMs DOCSIS 3.1 specification;
	generating a report indicating a status of the one or more of the plurality of CMs based at least in part on the at least one response, the status of the one or more of the plurality of CMs signifying whether the one or more of the plurality of CMs complies with the DOCSIS 3.1 specification; and
	determining a level of performance of the one or more of the plurality of CMs based at least in part on the report; 
	wherein, the report includes an expected management information base (MIB) module, the received response message includes a received MIB module, and the expected MIB module is compared with the received MIB module to determine whether the plurality of CMs complies with the DOCSIS 3.1 specification, wherein the MIB module comprise a modulation error ratio signal quality measurement for proactive network maintenance.

	18.	(Currently Amended) A method for testing a cable modem (CM) for a compliance to a Data Over Cable Service Interface Specification (DOCSIS 3.1)  
	identifying one or more parameters associated with the CM;
	transmitting, by a network, a query to the CM based at least in part on the one or more parameters, the query comprising a test for determining the compliance between the CM and the DOCSIS 3.1 specification 
	receiving, from the CM, a management information base (MIB) module in response to the query;
	determining an expected MIB module based at least in part on the DOCSIS 3.1 specification 
	
	wherein, the expected MIB module is compared with the received MIB module to determine the compliance between the CM and the DOCSIS 3.1 specification, wherein the MIB module comprise a modulation error ratio signal quality measurement for proactive network maintenance;
3.1 specification. 
	 
21.	(Cancelled)  


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 

The Instant Application is directed towards DOCSIS 3.1 compliance testing of cable modems. CableLabs (Applicant), a consortium of cable television operators, has defined a set of test when a cable modem is submitted for qualification. Applicant has amended with a new feature of DOCSIS 3.1 on which compliance testing is being performed. Therefore,

Allowable Subject Matter
Claims 1-7, 10, 11, 13-20 renumbered as claims 1-17 are allowed.

 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/B.M./Examiner, Art Unit 2415        

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415